UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JEAN CARLOS HENRIQUEZ,                                                 :
                                                                       :
                                    Petitioner,                        :
                                                                       :      19-CV-2265 (JMF)
                  -v-                                                  :
                                                                       :   MEMORANDUM OPINION
DARWIN LaCLAIR, SUPERINTENDENT,                                        :       AND ORDER
FRANKLIN CORRECTIONAL FACILITY,                                        :
                                                                       :
                                    Respondent.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Jean Carlos Henriquez, a state prisoner proceeding pro se, was convicted following a jury

trial of drug offenses and sentenced principally to eight years’ imprisonment plus five years’

post-release supervision. See ECF No. 1 (“Petition”), at 1-2; ECF No. 14 (“Opp’n”), at 1. The

Appellate Division, First Department, unanimously affirmed his conviction, see People v.

Henriquez, 70 N.Y.S.3d 507 (1st Dep’t 2018), and the New York Court of Appeals denied leave

to appeal, see People v. Henriquez, 108 N.E.3d 504 (Table) (N.Y. 2018). He now petitions,

pursuant to 28 U.S.C. § 2254, for the writ of habeas corpus. In general, a federal court may grant

such relief “with respect to any claim that was adjudicated on the merits in State court

proceedings” only if the state court’s adjudication of the prisoner’s claim resulted in a decision

that (1) “was contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court of the United States”; or (2) “was based on an

unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d); see also Cruz v. Superintendant, No. 13-CV-2414 (JMF),
2016 WL 2745848, at *5 (S.D.N.Y. May 11, 2016). Applying those deferential standards here,

the Court holds that Henriquez’s claims fail and must be dismissed.

       Henriquez’s first claim is that his statements to Drug Enforcement Administration

(“DEA”) agents should have been suppressed because he has an “extremely limited command of

the English language” and the Miranda warnings were administered to him in English only.

Petition 5-10. It is well established that an “accused’s statement during a custodial interrogation

is inadmissible at trial unless the prosecution can establish that the accused in fact knowingly and

voluntarily waived [his Miranda] rights when making the statement.” Berghuis v. Thompkins,

560 U.S. 370, 382 (2010) (internal quotation marks omitted). In order for a waiver of Miranda

rights to be valid, it “must be ‘voluntary in the sense that it was the product of a free and

deliberate choice rather than intimidation, coercion, or deception,’ and ‘made with a full

awareness of both the nature of the right being abandoned and the consequences of the decision

to abandon it.’” Id. at 382-83 (quoting Moran v. Burbine, 475 U.S. 412, 421 (1986)). In

considering the validity of a waiver, a court must “ask whether ‘the totality of the circumstances

reveals both an uncoerced choice and the requisite level of comprehension.’” United States v.

Yilmaz, 508 F. App’x 49, 52 (2d Cir. 2013) (summary order) (quoting United States v. Male

Juvenile, 121 F.3d 34, 40 (2d Cir. 1997)). Significantly, “a lack of fluency in English does not

automatically preclude a defendant from executing a knowing and voluntary waiver of rights in

that language.” United States v. Ocasio, 80 F. App’x 127, 129 (2d Cir. 2003) (summary order);

accord Campaneria v. Reid, 891 F.2d 1014, 1020 (2d Cir. 1989); United States v. Juvenile Male,

968 F. Supp. 2d 490, 508 (E.D.N.Y. 2013).

       In light of the foregoing principles, and the deference owed to the state courts,

Henriquez’s claim is easily rejected. The state trial court expressly credited the testimony of two



                                                  2
DEA agents and, based on that testimony, found that Henriquez “had sufficient facility with the

English language to understand the Miranda rights that were read to him after he had been

arrested.” ECF No. 17, at 110, 112. On appeal, the Appellate Division held that there was “no

basis for disturbing” these “credibility determinations” and that the prosecution had thus met its

“burden of proving that [Henriquez] was sufficiently proficient in English to understand the

rights he was waiving.” 70 N.Y.S.3d at 508; see id. (holding that Henriquez’s “nods of his head

sufficed to waive his Miranda rights”). Given the evidence before the trial court — including

witness testimony that Henriquez had spoken to the DEA agents in English, provided pedigree

information in English, and spoken to his employer in English — the Court cannot conclude that

this determination “was contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States” or that it

“was based on an unreasonable determination of the facts in light of the evidence presented in

the State court proceeding.” 28 U.S.C. § 2254(d). Accordingly, Henriquez’s first claim fails.

        Henriquez’s next claim is that a “second” statement to DEA agents should have been

suppressed because they failed to re-administer the Miranda warnings to him before

“subsequent” questioning. See Petition 10-12. As a general rule, a federal court “will not review

questions of federal law presented in a habeas petition when the state court’s decision rests upon

a state-law ground that is independent of the federal question and adequate to support the

judgment.” Downs v. Lape, 657 F.3d 97, 101 (2d Cir. 2011) (internal quotation marks omitted)

(quoting Cone v. Bell, 556 U.S. 449, 465 (2009)). Significantly, that rule applies where “the last

state court rendering a judgment in the case clearly and expressly states that its judgment rests on

a state procedural bar . . . , even where the state court has also ruled in the alternative on the

merits of the federal claim. Thus, even when a state court says that a claim is ‘not preserved for



                                                   3
appellate review’ but then rules ‘in any event’ on the merits, such a claim is procedurally

defaulted.” Green v. Travis, 414 F.3d 288, 294 (2d Cir. 2005) (some internal quotation marks

and citations omitted). That is the case here. Applying New York’s “firmly established and

regularly followed” contemporaneous-objection rule, Kozlowski v. Hulihan, 511 F. App’x 21, 25

(2d Cir. 2013) (summary order) (internal quotation marks omitted), the Appellate Division held

that Henriquez had “failed to preserve his argument that his second statement required renewed

Miranda warnings” and, thus, it “decline[d] to review it in the interest of justice,” Henriquez, 70

N.Y.S.3d at 508; see id. (rejecting the claim on the merits “[a]s an alternative holding”). It

follows that Henriquez’s claim is procedurally barred. See, e.g., Coleman v. Thompson, 501 U.S.

722, 729 (1991); Gonzalez v. Perez, No. 11-CV-3744 (JMF), 2012 WL 2952841, at *2 (S.D.N.Y.

July 19, 2012).

       Henriquez’s final claim — that evidence from his cell phone should have been

suppressed because it was obtained through an unlawful search, see Petition 13-14 — can be

swiftly rejected. It is well established that, “where the State has provided an opportunity for full

and fair litigation of a Fourth Amendment claim, a state prisoner may not be granted federal

habeas corpus relief on the ground that evidence obtained in an unconstitutional search or seizure

was introduced at his trial.” Stone v. Powell, 428 U.S. 465, 494 (1976) (footnote omitted). Thus,

to prevail on his claim, Henriquez must prove either that New York “has provided no corrective

procedures at all to redress the alleged fourth amendment violations” or that, if a corrective

mechanism exists under New York law, he “was precluded from using that mechanism because

of an unconscionable breakdown in the underlying process.” Capellan v. Riley, 975 F.2d 67, 70

(2d Cir. 1992). He can do neither. The Second Circuit has held that New York’s procedures for

litigating Fourth Amendment claims are “facially adequate.” Id. at 70 n.1 (internal quotation



                                                 4
marks omitted); accord Daily v. New York, 388 F. Supp. 2d 238, 249 (S.D.N.Y. 2005). And

Henriquez does not make any argument that there was a “breakdown in the underlying process,”

let alone an “unconscionable” one. Capellan, 975 F.2d at 70. That is for good reason:

Henriquez had — and took — the opportunity to challenge the search of his cell phone before

the trial court and the Appellate Division. See ECF No. 17, at 95-100, 113; see also Henriquez,

70 N.Y.S.3d at 508. Accordingly, Henriquez’s final claim must be and is rejected as well. 1

       For the foregoing reasons, Henriquez’s Petition is DENIED, and his case is DISMISSED.

As Henriquez has not made a substantial showing of the denial of a constitutional right, a

certificate of appealability will not issue at this time. See 28 U.S.C. § 2253(c); see also, e.g.,

Matthews v. United States, 682 F.3d 180, 185 (2d Cir. 2012). In addition, this Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this Memorandum Opinion and Order

would not be taken in good faith, and in forma pauperis status is thus denied. See Coppedge v.

United States, 369 U.S. 438, 444-45 (1962). The Clerk of Court is directed to mail a copy of this

Memorandum Opinion and Order to Henriquez and to close this case.



       SO ORDERED.

Dated: March 13, 2020                                 __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




1
        In his reply, Henriquez contends that his claim “is again premised on the legality of the
waiver of any rights by the Petitioner,” and thus should be considered despite Stone. ECF No.
20, at 15. But the gravamen of Henriquez’s claim is that the search violated the Fourth
Amendment, so Stone applies. In any event, the Court already denied Henriquez’s first claim
challenging the validity of the waiver of his Miranda rights.
                                                  5
